Citation Nr: 0833363	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  03-22 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to April 26, 2001 for 
service connection for irritable bowel syndrome, to include 
the timeliness of the Substantive Appeal. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984, and from October 1985 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Montgomery, Alabama regional office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
irritable bowel syndrome (IBS), effective April 26, 2001.  In 
March 2003, the veteran filed a notice of disagreement with 
the effective date of service connection.  The RO did not 
issue a Statement of the Case (SOC) on the earlier effective 
date claim before it was certified to the Board.

In September 2006, the veteran testified during a hearing at 
the RO before the undersigned Acting Veterans Law Judge.  The 
hearing included testimony on the issue of entitlement to an 
earlier effective date for service connection for irritable 
bower syndrome, but not the timeliness of the appeal.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The claim of entitlement to an effective date prior to April 
26, 2001 for service connection for irritable bowel syndrome 
was remanded in June 2007 so that the veteran and his 
representative could be provided an SOC on that issue.  The 
veteran and his representative were also to be notified of 
the necessity of submitting a timely Substantive Appeal, and 
provided with an opportunity to do so.  The Board, in its 
remand, furthermore stated that it would not further consider 
the claim unless a timely Substantive Appeal was submitted, 
and that the issue should not be certified to the Board 
unless a timely Substantive Appeal was received.

No Substantive Appeal was received by VA with respect to the 
issue of entitlement to an effective date prior to April 26, 
2001 for entitlement to service connection for irritable 
bowel syndrome.  However, the matter was returned to the 
Board, and the veteran's representative filed an Informal 
Hearing Presentation on the issue on May 23, 2008.

In an August 2008 letter, the Board notified the veteran that 
it had determined that it was necessary to address a question 
pertaining to its jurisdictional authority to review his 
case.  The letter specifically stated that the Board was 
going to consider whether the veteran's Substantive Appeal 
was received in a timely manner as to the issue of 
entitlement to an effective date prior to April 26, 2001 for 
entitlement to service connection for irritable bowel 
syndrome.  The veteran was furthermore notified that he may 
request a hearing before the Board to present oral argument 
on the jurisdictional question.

In his August 2008 response to the Board's August 2008 
letter, the veteran requested a hearing before a Veteran's 
Law Judge to be held at the local VA office through video 
teleconferencing on the issue of whether his Substantive 
Appeal was timely filed for the issue of entitlement to an 
effective date prior to April 26, 2001 for entitlement to 
service connection for irritable bowel syndrome.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
video hearing before a Veterans Law 
Judge at the local regional office, 
following the usual procedures under 38 
U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.704 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




